DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama US 2014/0060230 in view of Shi CN 206344173.
Claim 1.  Nagayama discloses a parallel link robot comprising: a main body (1); a plurality of driving mechanisms (11, 31) provided in the main body; a plurality of link units (32) each having one end connected to a corresponding one of the plurality of driving mechanisms; a movable plate (2) disposed beneath the main body, and supported by other ends of the plurality of link units.  Shi teaches that robots should have an oil tray (see figure and English translation of abstract) detachably attached (via “mounting hole”) to the main body to absorb oil from the robot to prevent drain out and splashing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagayama 
Claim 2. The parallel link robot according to claim 1, further comprising: an oil absorbent sheet (see English abstract of Shi) covering at least a part of an upper surface of a bottom plate of the oil tray.  
Claims 3-10. The parallel link robot according to claim 1, She teaches an attachment hole (see English translation of abstract).  The examiner takes Official Notice that it was extremely well known in the art for attachment holes to use a bolt screwed therethrough into a screw hole of an engagement portion (e.g., block, rail, groove, etc.) of the element to be attached.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body to include a screw hole in an engagement portion (e.g., block, rail, groove, etc.) and the oil tray is detachably attached to the main body by an installation bolt screwed into the screw hole.  The remaining claim limitations of claims 3-10 are suggested by the art in a manner that flows naturally from the explanations above.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.







/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658